DETAILED ACTION
The following is a Non-Final office action in response to communications received on 6/6/2022 and 7/28/2022.  Claims 1, 3-8, 12-14, 16 and 20 have been amended. Currently, claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. using the removed material of the foundation member to construct an insert.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that the message is engraved into the top surface of the foundation member.  However, claim 9, which depends upon claim 8, recites that the message is on a metallic memorial plate that is attached to the foundation member.  It is unclear on how can it be both engraved into the top surface and on a metallic plate.  Claims are examined as best understood.   
Claim 10 does not appear to further limit claim 8.  It is unclear on what the difference between being engraved and carved.  In addition, the final product of engraving and carving is the same.  The process in an apparatus does not distinguish the final product. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rojdev et al. (U.S. Publication No. 2005/0126058).
Regarding claim 1, Rojdev et al. discloses a memorial (10, Fig. 1) having a monument capable of depositing of visitation stones comprising a foundation member (14) comprising a top surface (approximate 11), a bottom surface (opposite 11), and a plurality of edge surfaces (22), the top surface having a top dimensional area that exceeds an edge dimensional area of any edge surface of the plurality of edge surfaces; a memorial message portion (62) disposed on the top surface of the foundation member; and a visitation stone receptacle (approximate 18) comprising a receptacle opening (approximate 20 at top surface) flush with the top surface of the foundation member; and a plurality of receptacle side portions (34, 36); and a receptacle base portion (32) forming a base for a recessed volume, wherein the recessed volume is configured of dimensions to receive a plurality of visitation stones and an insert.
Regarding claim 2, Rojdev et al. discloses a receptacle base portion (32) disposed approximately parallel to the top surface (Fig. 4).
Regarding claim 5, Rojdev et al. discloses the visitation stone receptacle base portion (32) comprises a surface other than the foundation member surface (Figs. 3-4).
Regarding claim 11, Rojdev et al. discloses the memorial is comprised of stone (Para [0020]).
Regarding claim 15, Rojdev et al. discloses the memorial (10) is configured to be disposed in a ground surface cavity such that a top surface is approximately parallel with a ground surface proximate to the memorial when installed in the ground surface cavity (Para [0018]; Fig. 1). 

Claim(s) 1-7, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (U.S. Patent No. 2,608,028).
Regarding claim 1, Ross discloses a memorial (Figs. 1-3) having a monument capable of depositing visitation stones comprising a foundation member (13 and concrete) comprising a top surface (top of concrete, Fig. 2), a bottom surface (bottom of concrete or member 13), and a plurality of edge surfaces (Fig. 2), the top surface having a top dimensional area that exceeds an edge dimensional area of any edge surface of the plurality of edge surfaces (compare Fig. 1 and Fig. 2); a memorial message portion (Fig. 1) disposed on the top surface of the foundation member; and a visitation stone receptacle (recess approximately 19) comprising a receptacle opening flush with the top surface of the foundation member (Figs. 2 and 3); and a plurality of receptacle side portions; and a receptacle base portion (approximate 19 in Fig. 3) forming a base for a recessed volume, wherein the recessed volume is configured of dimensions to receive a plurality of visitation stones and an insert.  The base portion is approximately parallel to the top surface as shown.  
Regarding claim 3, Ross discloses the base portion being formed by a surface of the foundation member (13 and concrete approximate 13).  The recess is considered to be defined in the concrete base member.  
Regarding claim 4, Ross discloses the visitation stone receptacle base portion (approximate 19) comprises a drain channel (21, Figs. 2-3) comprising an opening on a surface of the receptacle base portion and extending through the foundation member.
Regarding claim 5, Ross discloses the visitation stone receptacle base portion comprises a surface other than the foundation member surface.  The receptacle 19 has a base.  
Regarding claim 6, Ross discloses the receptacle 19 fills the recessed volume (approximate 19) formed by the visitation stone receptacle, figure 2.
Regarding claim 7, Ross discloses when disposed on the visitation stone receptacle base portion (approximate 19) the top portion (opposite surface of 19 near base receptacle base portion) of the insert is disposed approximately parallel to the top surface of the foundation member (Figs. 2-3).
Regarding claim 11, Ross discloses the memorial is comprised of stone (Figs. 2-3).
Regarding claim 15, Ross discloses the memorial is configured to be disposed in a ground surface cavity such that a top surface is approximately parallel with a ground surface proximate to the memorial when installed in the ground surface cavity (Figs. 2-3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rojdev et al. (U.S. Publication No. 2005/0126058).
Regarding claims 12-14, Rojdev et al. discloses the recessed volume of the visitation stone receptacle has depth dimensions capable of allowing the insertion of a sphere but does not disclose the dimensions of the sphere having a radius between 0.5 to 2 inches.   However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the recessed volume having a dimension capable of fitting in a sphere having a radius between 0.5 to 2 inches to have a space sufficient enough to retain vast variety of mementos and memorabilia for memorializing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). There would be no new or unpredictable results achieved from choosing a stone with the optimal size.

Claims 8-10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. Patent No. 2,608,028) in view of Mattis (U.S. Patent No. 6,463,703)
Regarding claims 8 and 10, Ross discloses the memorial having a top surface of the foundation member as set forth above, but does not disclose a memorial message being engraved or carved into the top surface of the foundation member.  However, Mattis teaches that is known to have a memorial (10, Fig. 1) that has memorial message (14) that is engraved or carved into the top surface (12) of the foundation member.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have engraved or carved a memorial message directly onto the top surface of the foundation member of a memorial to have a monolithic structure that provide a uniform look and possibly reduced cost and time from assembly as carving into a surface or placing a metal plaque onto its surface are alternative methods that are well known. 
Regarding claim 9, Ross further discloses the memorial message being disposed on a metallic memorial plate (10, Fig. 1), where the metallic memorial plate is rigidly attached to the foundation member (Fig. 2)
Regarding claim 16, Ross discloses a method capable of storing visitation stones at a memorial and monument (Figs. 1-3), the method comprising the steps of (a) providing a foundation member (13 and concrete) comprising a top surface (top of concrete, Fig. 2), a bottom surface (bottom of concrete or member 13), and a plurality of edge surfaces (Fig. 2), the top surface having a top dimensional area that exceeds an edge dimensional area of any edge surface of the plurality of edge surfaces; (b) constructing, opposite to a ground surface, a visitation stone receptacle (recess approximately 19)  by (i) forming a receptacle opening flush with the top surface of the foundation member (Figs. 2 and 3); (ii) from the edge surfaces, forming a plurality of receptacle side portions; (iii) forming, with the bottom surface (approximate 19, Fig. 3), the base portion of a recessed volume interiorly to the foundation member; and (c) constructing an insert (19) configured to fill the recessed volume formed by the visitation stone receptacle, and (e) positioning the foundation member in a ground cavity at a burial site, but does not disclose (d) inscribing a memorial message disposed directly onto on the top surface of the foundation member.  However, Mattis teaches that is known to have a memorial (10, Fig. 1) that has memorial message (14) that is engraved or carved into the top surface (12) of the foundation member.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have engraved or carved a memorial message directly onto the top surface of the foundation member of a memorial to have a monolithic structure that provide a uniform look and possibly reduced cost and time from assembly as carving into a surface or placing a metal plaque onto its surface are alternative methods that are well known. 
Regarding claim 17, Ross further discloses the visitation stone receptacle further comprises a receptacle base portion (approximate 19) disposed approximately parallel to the top surface.
Regarding claim 18, Ross discloses the receptacle base portion comprises a surface of the foundation member (Fig. 2).
Regarding claim 19, Ross discloses the receptacle base portion comprises a drain channel (21, Figs. 2 and 3) comprising an opening on a surface of the receptacle base portion and extends through the foundation member.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. Patent No. 2,608,028).
Regarding claims 12-14, Ross discloses the recessed volume of the visitation stone receptacle has depth dimensions capable of allowing the insertion of a sphere but does not disclose the dimensions of the sphere having a radius between 0.5 to 2 inches.   However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the recessed volume having a dimension capable of fitting in a sphere having a radius between 0.5 to 2 inches to have a space sufficient enough to retain vast variety of mementos and memorabilia for memorializing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). There would be no new or unpredictable results achieved from choosing a stone with the optimal size.

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. The applicant argues that Rojdev et al does not disclose a top dimensional area that exceeds edge dimensional areas, or an insert configured to fit onto the receptacle, or a recessed volume configured to received various sizes of stones, or that it is not obvious for one skilled in the art to give any consideration whatsoever to housing stones of certain diameters within the retainer of Rojdev et al.
In response to Applicant’s arguments, Examiner respectfully disagrees.  As discussed in the interview, the Applicant has failed to establish the structural relationship of the insert and the foundation member as well as a memorial message inscribed in the top surface of the foundation member at least in claim 1.  Claim broadly claims that the recessed volume is configured to receive a plurality of visitation stones and an insert.  Although the Applicant argues that Rojdev et al. mentions retaining mementos and other items of memorabilia pertinent to the deceased.  However, that does not limit or exclude any mementos of memorabilia from being stones of any sort such as precious stones like diamonds, rubies, emeralds etc. The recessed volume is considered to be configured of dimensions to received any memorabilia or mementos that are suitable in size to be contained within.  Also, the Applicant has not specified the dimensions or specifics of the insert, just merely the fact that it is an insert does not add any further structure or define it.  An insert can be broadly and reasonably considered any object or any reasonable size capable of being inserted within the recess.  Furthermore, the Applicant did not sufficiently distinguish the memorial message portion being disposed on the top surface from being inscribed within the top surface as recited in claim 1.  The Examiner considered Rojdev et al. to teach message portions that are disposed upon the top surface of the foundation member.  Therefore, the Examiner maintains that the Applicant has not sufficiently set forth limitations that helps to distinguish over the prior art and maintains that Rojdev et al. teaches and suggest the invention as it is claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/           Examiner, Art Unit 3633